DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JAMES J. KULBASKI (Reg. No. 34,648) on 06-16-2021.
The application has been amended as follows: 
Please amend claims 6 and 7 as follows:

6. (Currently Amended) An image processing system comprising:
processing circuitry configured to:

acquire a plurality of images captured by a plurality of image sensors; 
set an exposure condition when a brightness difference scene mode is selected by switching from a normal shooting mode, when a difference in brightness between the plurality of images exceeds a predetermined threshold;
determine whether the difference in brightness between the plurality of images exceeds a predetermined threshold using the exposure condition setting; and
based on the determination that the difference in brightness exceeds the predetermined threshold, arrange the plurality of images side by side in one direction to generate an output image.



7. (Currently Amended) An image processing method comprising:

acquiring a plurality of images, 
setting an exposure condition when a brightness difference scene mode is selected by switching from a normal shooting mode, when a difference in brightness between the plurality of images exceeds a predetermined threshold, and
determining whether [[a]] the difference in brightness between the plurality of images exceeds a predetermined threshold using [[an]] the exposure condition setting; 
wherein, in a case that the determining determines that the difference in brightness exceeds the predetermined threshold, the method further comprising arranging the plurality of images side by side in one direction to generate an output image.



















REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an omnidirectional imaging system that uses a plurality of wide-angle lenses to create an omnidirectional image from a plurality of images by using brightness difference and exposure condition setting techniques.

Prior art for was found for the claims as follows:
Re. Claim 1
Yoshikawa et al., (US 2017/0094169 A1) disclose the following limitations: 
An imaging device (Yoshikawa: Fig. 1, element 10.) comprising: 
a plurality of image sensors (Fig. 1, elements 13, 14.) configured to capture a plurality of images (two fish-eye images), and 
processing circuitry (Fig. 2, element 20.) configured to:  (Yoshikawa: Figs. 1, 2; Paras. [0041], [0044] disclose imaging device 10 include images sensors 13, 14 and processing circuitry 20 and Paras. [0070]-[0072] disclose the processing circuitry determining whether a difference in brightness between the fish-eye images exceeds a predetermined threshold.);
determine whether the difference in brightness between the plurality of images exceeds a predetermined threshold (Yoshikawa: Figs. 1, 2; Paras. [0041], [0044] disclose imaging device 10 include images sensors 13, 14 and processing circuitry 20 and Paras. [0070]-[0072] disclose the processing circuitry determining whether a difference in brightness between the fish-eye images exceeds a predetermined threshold.); and 
based on the determination that the difference in brightness exceeds the predetermined threshold, arrange the plurality of images (Yoshikawa: Figs. 1, 2; Paras. [0041], [0042] disclose arranging the fish-eye images in a direction to be output as an omnidirectional image after imaging processing and Paras. [0068]-[0072] disclose the image processing, which includes determining whether a difference in brightness between the fish-eye images exceeds a predetermined threshold. Thus, based on the determination, the difference in brightness exceeds the threshold, arranges the fish-eye images in one direction to output an omnidirectional image.).
Na et al., (US 2014/0232904 A1) disclose determining whether a difference in brightness between the plurality of images exceeds a predetermined threshold using an exposure condition setting (Na: Paras. [0120]-[0122] disclose determining if a difference in brightness between the first and second images is equal to or larger than a predetermined threshold using an exposure condition setting.).
Kochi et al., (US 2005/0122400 A1) disclose arranging the plurality of images side by side (Kochi: Paras. [0074], [0076] disclose photographic image display section 240 may  display the fish-eye images which is not yet subject to image correction and Fig. 25a-c; Para. [0178] disclose arranging the fish-eye images side by side for image correction.).
Prentice et al., (US 2009/0160968 A1) disclose set an exposure condition when a brightness difference scene mode is selected by switching from a normal shooting mode, when a difference in brightness (Tsuchiya: Paras. [0044], [0045], [0084] disclose setting the correct exposure condition by switching from a first image analysis preview mode to a final image capturing mode when a difference in brightness of the image data exceeds a predetermined exposure condition).

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.

As per claims 6 & 7 the claims recites analogous limitations to claim 1 above, and
is/are therefore allowable on the same premise.
 

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1, 6] “[…] set an exposure condition when a brightness difference scene mode is selected by switching from a normal shooting mode, when a difference in brightness between the plurality of images exceeds a predetermined threshold […] determine whether the difference in brightness between the plurality of images exceeds a predetermined threshold using the exposure condition setting; and based on the determination […] arrange the plurality of images side by side in one direction to generate an output image.” [Claim 7] “[…] setting an exposure condition when a brightness difference scene mode is selected by switching from a normal shooting mode, when a difference in brightness between the plurality of images exceeds a predetermined threshold […] determining whether a difference in brightness between the plurality of images exceeds a predetermined threshold using an exposure condition setting; wherein, in a case that the determining determines that the difference in brightness exceeds the predetermined threshold, the method further comprising arranging the plurality of images side by side in one direction to generate an output image.” This feature is not found or suggested in the prior art.

Claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        
Date: 06-16-2021